
	
		I
		112th CONGRESS
		1st Session
		H. R. 3743
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2011
			Mr. Levin (for
			 himself, Ms. Pelosi,
			 Mr. Hoyer,
			 Mr. Clyburn,
			 Mr. Larson of Connecticut,
			 Mr. Becerra,
			 Mr. George Miller of California,
			 Ms. DeLauro,
			 Mr. Israel,
			 Ms. Slaughter,
			 Mr. Van Hollen,
			 Mr. Pallone,
			 Mrs. Maloney,
			 Mr. Rangel,
			 Mr. Stark,
			 Mr. McDermott,
			 Mr. Lewis of Georgia,
			 Mr. Neal, Mr. Thompson of California,
			 Mr. Blumenauer,
			 Mr. Pascrell,
			 Ms. Berkley,
			 Mr. Crowley,
			 Mr. Ackerman,
			 Mr. Altmire,
			 Mr. Andrews,
			 Mr. Baca, Ms. Baldwin, Ms.
			 Bass of California, Mr.
			 Berman, Mr. Bishop of New
			 York, Ms. Bordallo,
			 Mr. Braley of Iowa,
			 Ms. Brown of Florida,
			 Mr. Butterfield,
			 Mrs. Capps,
			 Mr. Carnahan,
			 Mr. Carney,
			 Mr. Carson of Indiana,
			 Ms. Castor of Florida,
			 Mr. Chandler,
			 Mrs. Christensen,
			 Ms. Chu, Mr. Cicilline, Mr.
			 Clarke of Michigan, Ms. Clarke of New
			 York, Mr. Clay,
			 Mr. Cleaver,
			 Mr. Connolly of Virginia,
			 Mr. Conyers,
			 Mr. Cooper,
			 Mr. Costa,
			 Mr. Costello,
			 Mr. Courtney,
			 Mr. Critz,
			 Mr. Cuellar,
			 Mr. Cummings,
			 Mr. Davis of Illinois,
			 Mrs. Davis of California,
			 Mr. Deutch,
			 Mr. Dicks,
			 Mr. Dingell,
			 Mr. Donnelly of Indiana,
			 Ms. Edwards,
			 Mr. Ellison,
			 Mr. Engel,
			 Ms. Eshoo,
			 Mr. Farr, Mr. Fattah, Mr.
			 Filner, Mr. Frank of
			 Massachusetts, Ms. Fudge,
			 Mr. Garamendi,
			 Mr. Gonzalez,
			 Mr. Al Green of Texas,
			 Mr. Gene Green of Texas,
			 Mr. Grijalva,
			 Mr. Gutierrez,
			 Ms. Hanabusa,
			 Ms. Hahn, Mr. Hastings of Florida,
			 Mr. Heinrich,
			 Mr. Higgins,
			 Mr. Himes,
			 Mr. Hinchey,
			 Mr. Hinojosa,
			 Ms. Hirono,
			 Ms. Hochul,
			 Mr. Holden,
			 Mr. Holt, Mr. Honda, Mr.
			 Inslee, Mr. Jackson of
			 Illinois, Ms. Jackson Lee of
			 Texas, Ms. Eddie Bernice Johnson of
			 Texas, Mr. Johnson of
			 Georgia, Ms. Kaptur,
			 Mr. Keating,
			 Mr. Kildee,
			 Mr. Langevin,
			 Mr. Larsen of Washington,
			 Ms. Lee of California,
			 Mr. Loebsack,
			 Ms. Zoe Lofgren of California,
			 Mrs. Lowey,
			 Mr. Luján,
			 Mr. Markey,
			 Mr. Matheson,
			 Ms. Matsui,
			 Mrs. McCarthy of New York,
			 Ms. McCollum,
			 Mr. McGovern,
			 Mr. McIntyre,
			 Mr. McNerney,
			 Mr. Meeks,
			 Mr. Michaud,
			 Mr. Miller of North Carolina,
			 Ms. Moore,
			 Mr. Moran,
			 Mr. Murphy of Connecticut,
			 Mr. Nadler,
			 Mrs. Napolitano,
			 Ms. Norton,
			 Mr. Olver,
			 Mr. Owens,
			 Mr. Pastor of Arizona,
			 Mr. Payne,
			 Mr. Perlmutter,
			 Mr. Pierluisi,
			 Ms. Pingree of Maine,
			 Mr. Polis,
			 Mr. Price of North Carolina,
			 Mr. Rahall,
			 Mr. Reyes,
			 Ms. Richardson,
			 Mr. Richmond,
			 Mr. Ross of Arkansas,
			 Mr. Rothman of New Jersey,
			 Ms. Roybal-Allard,
			 Mr. Ruppersberger,
			 Mr. Rush, Mr. Ryan of Ohio, Mr. Sablan, Ms.
			 Loretta Sanchez of California, Mr.
			 Sarbanes, Ms. Schakowsky,
			 Mr. Schiff,
			 Ms. Schwartz,
			 Mr. Scott of Virginia,
			 Mr. Serrano,
			 Ms. Sewell,
			 Mr. Shuler,
			 Mr. Sires,
			 Mr. Smith of Washington,
			 Ms. Speier,
			 Mr. Thompson of Mississippi,
			 Mr. Tierney,
			 Mr. Tonko,
			 Mr. Towns,
			 Ms. Tsongas,
			 Ms. Velázquez,
			 Ms. Wasserman Schultz,
			 Ms. Waters,
			 Mr. Watt, Mr. Waxman, Mr.
			 Welch, Ms. Wilson of
			 Florida, Mr. Yarmuth,
			 Mr. Sherman,
			 Mr. Boswell,
			 Mr. Brady of Pennsylvania,
			 Ms. Woolsey,
			 Mr. Bishop of Georgia,
			 Mr. Faleomavaega,
			 Mr. Peters,
			 Ms. Linda T. Sánchez of California,
			 Mr. David Scott of Georgia,
			 Mr. Kissell, and
			 Mr. Kucinich) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committees on
			 Energy and Commerce,
			 Transportation and
			 Infrastructure, Natural
			 Resources, Foreign
			 Affairs, Financial
			 Services, and the
			 Budget, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide incentives for the creation of jobs, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Temporary Payroll Tax Cut
			 Continuation Act of 2011.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Temporary payroll tax relief
					Sec. 101. Extension of payroll tax holiday.
					TITLE II—Temporary extension of unemployment compensation
				provisions
					Sec. 201. Temporary extension of unemployment compensation
				provisions.
					Sec. 202. Extended unemployment benefits under the Railroad
				Unemployment Insurance Act.
					TITLE III—Temporary extension of health provisions
					Sec. 301. Medicare physician payment update.
					Sec. 302. 2-month extension of MMA section 508
				reclassifications.
					Sec. 303. Extension of Medicare work geographic adjustment
				floor.
					Sec. 304. Extension of exceptions process for Medicare therapy
				caps.
					Sec. 305. Extension of payment for technical component of
				certain physician pathology services.
					Sec. 306. Extension of ambulance add-ons.
					Sec. 307. Extension of physician fee schedule mental health
				add-on payment.
					Sec. 308. Extension of outpatient hold harmless
				provision.
					Sec. 309. Extending minimum payment for bone mass
				measurement.
					Sec. 310. Extension of the qualifying individual (QI)
				program.
					Sec. 311. Extension of Transitional Medical Assistance
				(TMA).
					Sec. 312. Extension of the temporary assistance for needy
				families program.
					TITLE IV—Mortgage fees and premiums
					Sec. 401. Guarantee Fees.
					Sec. 402. FHA guarantee fees.
					TITLE V—Other provisions
					Subtitle A—Keystone XL pipeline
					Sec. 501. Permit for Keystone XL pipeline.
					Subtitle B—Budgetary provisions
					Sec. 511. Senate point of order against an emergency
				designation.
					Sec. 512. PAYGO scorecard estimates.
				
			ITemporary payroll
			 tax relief
			101.Extension of payroll
			 tax holiday
				(a)In
			 generalSubsection (c) of
			 section 601 of the Tax Relief, Unemployment Insurance Reauthorization, and Job
			 Creation Act of 2010 (26 U.S.C. 1401 note) is amended to read as
			 follows:
					
						(c)Payroll tax
				holiday periodThe term
				payroll tax holiday period means—
							(1)in the case of the tax described in
				subsection (a)(1), calendar years 2011 and 2012, and
							(2)in the case of the
				taxes described in subsection (a)(2), the period beginning January 1, 2011, and
				ending February 29,
				2012.
							.
				(b)Special rules
			 for 2012Section 601 of such Act (26 U.S.C. 1401 note) is amended
			 by adding at the end the following new subsection:
					
						(f) Special rules
				for 2012
							(1)Limitation on
				wages and self-employment incomeIn the case of—
								(A)any taxable year
				beginning in 2012, subsection (a)(1) shall only apply with respect to so much
				of the taxpayer's self-employment income (as defined in section 1402(b) of the
				Internal Revenue Code of 1986) as does not exceed the excess (if any)
				of—
									(i)$18,350,
				over
									(ii)the amount of
				wages and compensation taken into account under subparagraph (B), and
									(B)any remuneration
				received during the portion of the payroll tax holiday period occurring during
				2012, subsection (a)(2) shall only apply to so much of the sum of the
				taxpayer's wages (as defined in section 3121(a) of such Code) and compensation
				(as defined section 3231(e) of such Code) as does not exceed $18,350.
								(2)Coordination
				with deduction for employment taxesIn the case of a taxable year
				beginning in 2012, subparagraph (A) of subsection (b)(2) shall be applied as if
				it read as follows:
								
									(A)the sum of—
										(i)59.6 percent of
				  the portion of such taxes attributable to the tax imposed by section 1401(a) of
				  such Code (determined after the application of this section) on so much of
				  self-employment income (as defined in section 1402(b) of such Code) as does not
				  exceed the amount of self-employment income described in paragraph (1)(A),
				  plus
										(ii)one-half of the
				  portion of such taxes attributable to the tax imposed by section 1401(a) of
				  such Code (determined without regard to this section) on self-employment income
				  (as so defined) in excess of such amount,
				  plus
										.
							
				(c)Technical
			 amendmentsParagraph (2) of section 601(b) of such Act (26 U.S.C.
			 1401 note) is amended—
					(1)by inserting
			 of such Code after 164(f),
					(2)by inserting
			 of such Code after 1401(a) in subparagraph (A),
			 and
					(3)by inserting
			 of such Code after 1401(b) in subparagraph
			 (B).
					(d)Effective
			 dates
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to remuneration received, and taxable years
			 beginning, after December 31, 2011.
					(2)Technical
			 amendmentsThe amendments made by subsection (c) shall take
			 effect as if included in the enactment of section 601 of the Tax Relief,
			 Unemployment Insurance Reauthorization, and Job Creation Act of 2010.
					IITemporary
			 extension of unemployment compensation provisions
			201.Temporary extension
			 of unemployment compensation provisions
				(a)In
			 general(1)Section 4007 of the
			 Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note)
			 is amended—
						(A)by striking January 3,
			 2012 each place it appears and inserting March 6,
			 2012;
						(B)in the heading for subsection (b)(2), by
			 striking january 3,
			 2012 and inserting march 6, 2012;
			 and
						(C)in subsection (b)(3), by striking
			 June 9, 2012 and inserting August 15,
			 2012.
						(2)Section 2005 of the Assistance for
			 Unemployed Workers and Struggling Families Act, as contained in Public Law
			 111–5 (26 U.S.C. 3304 note; 123 Stat. 444), is amended—
						(A)by striking January 4,
			 2012 each place it appears and inserting March 7, 2012;
			 and
						(B)in subsection (c), by striking
			 June 11, 2012 and inserting August 15,
			 2012.
						(3)Section 5 of the Unemployment
			 Compensation Extension Act of 2008 (Public Law 110–449; 26 U.S.C. 3304 note) is
			 amended by striking June 10, 2012 and inserting August
			 15, 2012.
					(4)Section 203 of the Federal-State
			 Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) is
			 amended—
						(A)in subsection (d), in the second
			 sentence of the flush matter following paragraph (2), by striking
			 December 31, 2011 and inserting February 29,
			 2012; and
						(B)in subsection (f)(2), by striking
			 December 31, 2011 and inserting February 29,
			 2012.
						(b)FundingSection
			 4004(e)(1) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26
			 U.S.C. 3304 note) is amended—
					(1)in subparagraph (F), by striking
			 and at the end; and
					(2)by inserting after
			 subparagraph (G) the following:
						
							(H)the amendments
				made by section 201(a)(1) of the Temporary Payroll Tax Cut Continuation Act of
				2011;
				and
							.
					(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the enactment of the Tax Relief, Unemployment Insurance
			 Reauthorization, and Job Creation Act of 2010 (Public Law 111–312).
				202.Extended
			 unemployment benefits under the Railroad Unemployment Insurance Act
				(a)ExtensionSection
			 2(c)(2)(D)(iii) of the Railroad Unemployment Insurance Act, as added by section
			 2006 of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5)
			 and as amended by section 9 of the Worker, Homeownership, and Business
			 Assistance Act of 2009 (Public Law 111–92) and section 505 of the Tax Relief,
			 Unemployment Insurance Reauthorization, and Job Creation Act of 2010 (Public
			 Law 111–312), is amended—
					(1)by striking
			 June 30, 2011 and inserting August 31, 2011;
			 and
					(2)by striking
			 December 31, 2011 and inserting February 29,
			 2012.
					(b)Clarification on
			 authority To use fundsFunds appropriated under either the first
			 or second sentence of clause (iv) of section 2(c)(2)(D) of the Railroad
			 Unemployment Insurance Act shall be available to cover the cost of additional
			 extended unemployment benefits provided under such section 2(c)(2)(D) by reason
			 of the amendments made by subsection (a) as well as to cover the cost of such
			 benefits provided under such section 2(c)(2)(D), as in effect on the day before
			 the date of the enactment of this Act.
				IIITemporary
			 extension of health provisions
			301.Medicare
			 physician payment updateSection 1848(d) of the Social Security Act
			 (42 U.S.C. 1395w–4(d)) is amended by adding at the end the following new
			 paragraph:
				
					(13)Update for
				first two months of 2012
						(A)In
				generalSubject to paragraphs (7)(B), (8)(B), (9)(B), (10)(B),
				(11)(B), and (12)(B), in lieu of the update to the single conversion factor
				established in paragraph (1)(C) that would otherwise apply for the period
				beginning on January 1, 2012, and ending on February 29, 2012, the update to
				the single conversion factor shall be zero percent.
						(B)No effect on
				computation of conversion factor for remaining portion of 2012 and subsequent
				yearsThe conversion factor
				under this subsection shall be computed under paragraph (1)(A) for the period
				beginning on March 1, 2012, and ending on December 31, 2012, and for 2013 and
				subsequent years as if subparagraph (A) had never
				applied.
						.
			302.2-month
			 extension of MMA section 508 reclassifications
				(a)In
			 generalSection 106(a) of division B of the Tax Relief and Health
			 Care Act of 2006 (42 U.S.C. 1395 note), as amended by section 117 of the
			 Medicare, Medicaid, and SCHIP Extension Act of 2007 (Public Law 110–173),
			 section 124 of the Medicare Improvements for Patients and Providers Act of 2008
			 (Public Law 110–275), sections 3137(a) and 10317 of the Patient Protection and
			 Affordable Care Act (Public Law 111–148), and section 102(a) of the Medicare
			 and Medicaid Extenders Act of 2010 (Public Law 111–309), is amended by striking
			 September 30, 2011 and inserting November 30,
			 2011.
				(b)Special rule for
			 October and November 2011
					(1)In
			 generalSubject to paragraph (2), for purposes of implementation
			 of the amendment made by subsection (a), including for purposes of the
			 implementation of paragraph (2) of section 117(a) of the Medicare, Medicaid,
			 and SCHIP Extension Act of 2007 (Public Law 110–173), for the period beginning
			 on October 1, 2011, and ending on November 30, 2011, the Secretary of Health
			 and Human Services shall use the hospital wage index that was promulgated by
			 the Secretary of Health and Human Services in the Federal Register on August
			 18, 2011 (76 Fed. Reg. 51476), and any subsequent corrections.
					(2)ExceptionIn
			 determining the wage index applicable to hospitals that qualify for wage index
			 reclassification, the Secretary shall, for the period beginning on October 1,
			 2011, and ending on November 30, 2011, include the average hourly wage data of
			 hospitals whose reclassification was extended pursuant to the amendment made by
			 subsection (a) only if including such data results in a higher applicable
			 reclassified wage index. Any revision to hospital wage indexes made as a result
			 of this paragraph shall not be effected in a budget neutral manner.
					(c)Timeframe for
			 paymentsThe Secretary shall make payments required under
			 subsections (a) and (b) by not later than December 31, 2012.
				303.Extension of
			 Medicare work geographic adjustment floorSection 1848(e)(1)(E) of the Social Security
			 Act (42 U.S.C. 1395w–4(e)(1)(E)) is amended by striking before January
			 1, 2012 and inserting before March 1, 2012.
			304.Extension of
			 exceptions process for Medicare therapy capsSection 1833(g)(5) of the Social Security
			 Act (42 U.S.C. 1395l(g)(5)) is amended by striking December 31,
			 2011 and inserting February 29, 2012.
			305.Extension of
			 payment for technical component of certain physician pathology
			 servicesSection 542(c) of the
			 Medicare, Medicaid, and SCHIP Benefits Improvement and Protection Act of 2000
			 (as enacted into law by section 1(a)(6) of Public Law 106–554), as amended by
			 section 732 of the Medicare Prescription Drug, Improvement, and Modernization
			 Act of 2003 (42 U.S.C. 1395w–4 note), section 104 of division B of the Tax
			 Relief and Health Care Act of 2006 (42 U.S.C. 1395w–4 note), section 104 of the
			 Medicare, Medicaid, and SCHIP Extension Act of 2007 (Public Law 110–173),
			 section 136 of the Medicare Improvements for Patients and Providers Act of 2008
			 (Public Law 110–275), section 3104 of the Patient Protection and Affordable
			 Care Act (Public Law 111–148), and section 105 of the Medicare and Medicaid
			 Extenders Act of 2010 (Public Law 111–309), is amended by striking and
			 2011 and inserting 2011, and the first two months of
			 2012.
			306.Extension of
			 ambulance add-ons
				(a)Ground
			 ambulanceSection
			 1834(l)(13)(A) of the Social Security Act (42 U.S.C. 1395m(l)(13)(A)) is
			 amended—
					(1)in the matter
			 preceding clause (i), by striking January 1, 2012 and inserting
			 March 1, 2012; and
					(2)in each of clauses
			 (i) and (ii), by striking January 1, 2012 and inserting
			 March 1, 2012 each place it appears.
					(b)Air
			 AmbulanceSection 146(b)(1)
			 of the Medicare Improvements for Patients and Providers Act of 2008 (Public Law
			 110–275), as amended by sections 3105(b) and 10311(b) of Public Law 111–148 and
			 section 106(b) of the Medicare and Medicaid Extenders Act of 2010 (Public Law
			 111–309), is amended by striking December 31, 2011 and inserting
			 February 29, 2012.
				(c)Super rural
			 ambulanceSection
			 1834(l)(12)(A) of the Social Security Act (42 U.S.C. 1395m(l)(12)(A)) is
			 amended by striking January 1, 2012 and inserting March
			 1, 2012.
				307.Extension of
			 physician fee schedule mental health add-on paymentSection 138(a)(1) of the Medicare
			 Improvements for Patients and Providers Act of 2008 (Public Law 110–275), as
			 amended by section 3107 of the Patient Protection and Affordable Care Act
			 (Public Law 111–148) and section 107 of the Medicare and Medicaid Extenders Act
			 of 2010 (Public Law 111–309), is amended by striking December 31,
			 2011 and inserting February 29, 2012.
			308.Extension of
			 outpatient hold harmless provisionSection 1833(t)(7)(D)(i) of the Social
			 Security Act (42 U.S.C. 1395l(t)(7)(D)(i)), as amended by section 3121(a) of
			 the Patient Protection and Affordable Care Act (Public Law 111–148) and section
			 108 of the Medicare and Medicaid Extenders Act of 2010 (Public Law 111–309), is
			 amended—
				(1)in subclause
			 (II)—
					(A)in the first sentence, by striking
			 January 1, 2012 and inserting March 1, 2012;
			 and
					(B)in the second
			 sentence, by striking or 2011 and inserting 2011, or the
			 first two months of 2012; and
					(2)in subclause
			 (III)—
					(A)in the first
			 sentence, by striking 2009, and and all that follows through
			 for which and inserting 2009, and before March 1, 2012,
			 for which; and
					(B)in the second
			 sentence, by striking 2010, and and all that follows through
			 the preceding and inserting 2010, and before March 1,
			 2012, the preceding.
					309.Extending
			 minimum payment for bone mass measurementSection 1848 of the Social Security Act (42
			 U.S.C. 1395w–4) is amended—
				(1)in subsection
			 (b)—
					(A)in paragraph
			 (4)(B), by striking and 2011 and inserting , 2011, and
			 the first 2 months of 2012; and
					(B)in paragraph
			 (6)—
						(i)in
			 the matter preceding subparagraph (A), by striking and 2011 and
			 inserting , 2011, and the first 2 months of 2012; and
						(ii)in
			 subparagraph (C), by striking and 2011 and inserting ,
			 2011, and the first 2 months of 2012; and
						(2)in subsection
			 (c)(2)(B)(iv)(IV), by striking or 2011 and inserting ,
			 2011, or the first 2 months of 2012.
				310.Extension of
			 the qualifying individual (QI) program
				(a)ExtensionSection 1902(a)(10)(E)(iv) of the Social
			 Security Act (42 U.S.C. 1396a(a)(10)(E)(iv)) is amended by striking
			 December 2011 and inserting February 2012.
				(b)Extending total
			 amount available for allocationSection 1933(g) of such Act (42
			 U.S.C. 1396u–3(g)) is amended—
					(1)in paragraph
			 (2)—
						(A)by striking
			 and at the end of subparagraph (O);
						(B)in subparagraph
			 (P), by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following new subparagraphs:
							
								(Q)for the period
				that begins on January 1, 2012, and ends on February 29, 2012, the total
				allocation amount is
				$150,000,000.
								.
						311.Extension of
			 Transitional Medical Assistance (TMA)Sections 1902(e)(1)(B) and 1925(f) of the
			 Social Security Act (42 U.S.C. 1396a(e)(1)(B), 1396r–6(f)) are each amended by
			 striking December 31, 2011 and inserting February 29,
			 2012.
			312.Extension of
			 the temporary assistance for needy families programActivities authorized by part A of title IV
			 and section 1108(b) of the Social Security Act (other than under subsections
			 (a)(3) and (b) of section 403 of such Act) shall continue through February 29,
			 2012, in the manner authorized for fiscal year 2011, and out of any money in
			 the Treasury of the United States not otherwise appropriated, there are hereby
			 appropriated such sums as may be necessary for such purpose. Grants and
			 payments may be made pursuant to this authority through the applicable portion
			 of the second quarter of fiscal year 2012 at the pro rata portion of the level
			 provided for such activities through the second quarter of fiscal year
			 2011.
			IVMortgage fees and
			 premiums
			401.Guarantee
			 FeesSubpart A of part 2 of
			 subtitle A of title XIII of the Housing and Community Development Act of 1992
			 is amended by adding after section 1326 (12 U.S.C. 4546) the following new
			 section:
				
					1327.Enterprise
				guarantee fees
						(a)DefinitionsFor
				purposes of this section, the following definitions shall apply:
							(1)Guarantee
				feeThe term guarantee fee—
								(A)means a fee
				described in subsection (b); and
								(B)includes—
									(i)the guaranty fee
				charged by the Federal National Mortgage Association with respect to
				mortgage-backed securities; and
									(ii)the management
				and guarantee fee charged by the Federal Home Loan Mortgage Corporation with
				respect to participation certificates.
									(2)Average
				feesThe term average fees means the average
				contractual fee rate of single-family guaranty arrangements by an enterprise
				entered into during 2011, plus the recognition of any up-front cash payments
				over an estimated average life, expressed in terms of basis points. Such
				definition shall be interpreted in a manner consistent with the annual report
				on guarantee fees by the Federal Housing Finance Agency.
							(b)Increase
							(1)In
				general
								(A)Phased increase
				requiredSubject to subsection (c), the Director shall require
				each enterprise to charge a guarantee fee in connection with any guarantee of
				the timely payment of principal and interest on securities, notes, and other
				obligations based on or backed by mortgages on residential real properties
				designed principally for occupancy of from 1 to 4 families, consummated after
				the date of enactment of this section.
								(B)AmountThe
				amount of the increase required under this section shall be determined by the
				Director to appropriately reflect the risk of loss, as well the cost of capital
				allocated to similar assets held by other fully private regulated financial
				institutions, but such amount shall be not less than an average increase of 10
				basis points for each origination year or book year above the average fees
				imposed in 2011 for such guarantees. The Director shall prohibit an enterprise
				from offsetting the cost of the fee to mortgage originators, borrowers, and
				investors by decreasing other charges, fees, or premiums, or in any other
				manner.
								(2)Authority to
				limit offer of guaranteeThe Director shall prohibit an
				enterprise from consummating any offer for a guarantee to a lender for
				mortgage-backed securities, if—
								(A)the guarantee is
				inconsistent with the requirements of this section; or
								(B)the risk of loss
				is allowed to increase, through lowering of the underwriting standards or other
				means, for the primary purpose of meeting the requirements of this
				section.
								(3)Deposit in
				TreasuryAmounts received from fee increases imposed under this
				section shall be deposited directly into the United States Treasury, and shall
				be available only to the extent provided in subsequent appropriations Acts. The
				fees charged pursuant to this section shall not be considered a reimbursement
				to the Federal Government for the costs or subsidy provided to an
				enterprise.
							(c)Phase-In
							(1)In
				generalThe Director may provide for compliance with subsection
				(b) by allowing each enterprise to increase the guarantee fee charged by the
				enterprise gradually over the 2-year period beginning on the date of enactment
				of this section, in a manner sufficient to comply with this section. In
				determining a schedule for such increases, the Director shall—
								(A)provide for
				uniform pricing among lenders;
								(B)provide for
				adjustments in pricing based on risk levels; and
								(C)take into
				consideration conditions in financial markets.
								(2)Rule of
				constructionNothing in this subsection shall be interpreted to
				undermine the minimum increase required by subsection (b).
							(d)Information
				collection and annual analysisThe Director shall require each
				enterprise to provide to the Director, as part of its annual report submitted
				to Congress—
							(1)a description
				of—
								(A)changes made to
				up-front fees and annual fees as part of the guarantee fees negotiated with
				lenders;
								(B)changes to the
				riskiness of the new borrowers compared to previous origination years or book
				years; and
								(C)any adjustments
				required to improve for future origination years or book years, in order to be
				in complete compliance with subsection (b); and
								(2)an assessment of
				how the changes in the guarantee fees described in paragraph (1) met the
				requirements of subsection (b).
							(e)Enforcement
							(1)Required
				adjustmentsBased on the information from subsection (d) and any
				other information the Director deems necessary, the Director shall require an
				enterprise to make adjustments in its guarantee fee in order to be in
				compliance with subsection (b).
							(2)Noncompliance
				penaltyAn enterprise that has been found to be out of compliance
				with subsection (b) for any 2 consecutive years shall be precluded from
				providing any guarantee for a period, determined by rule of the Director, but
				in no case less than 1 year.
							(3)Rule of
				constructionNothing in this subsection shall be interpreted as
				preventing the Director from initiating and implementing an enforcement action
				against an enterprise, at a time the Director deems necessary, under other
				existing enforcement authority.
							(f)ExpirationThe
				provisions of this section shall expire on October 1,
				2021.
						.
			402.FHA guarantee
			 fees
				(a)AmendmentSection 203(c)(2) of the National Housing
			 Act (12 U.S.C. 1709(c)(2)) is amended by adding at the end the
			 following:
					
						(C)(i)In addition to the
				premiums under subparagraphs (A) and (B), the Secretary shall establish and
				collect annual premium payments for any mortgage for which the Secretary
				collects an annual premium payment under subparagraph (B), in an amount
				described in clause (ii).
							(ii)(I)Subject to subclause
				(II), with respect to a mortgage, the amount described in this clause is 10
				basis points of the remaining insured principal balance (excluding the portion
				of the remaining balance attributable to the premium collected under
				subparagraph (A) and without taking into account delinquent payments or
				prepayments).
								(II)During the 2-year period beginning on
				the date of enactment of this subparagraph, the Secretary shall increase the
				number of basis points of the annual premium payment collected under this
				subparagraph incrementally, as determined appropriate by the Secretary, until
				the number of basis points of the annual premium payment collected under this
				subparagraph is equal to the number described in subclause
				(I).
								.
				(b)Prospective
			 repealSection 203(c)(2) of the National Housing Act (12 U.S.C.
			 1709(c)(2)) is amended by striking subparagraph (C), as added by subsection
			 (a), effective on October 1, 2021.
				(c)Report
			 requiredNot later than 30 days before the date on which the
			 Secretary of Housing and Urban Development makes a determination under
			 subsection (b)(2), the Secretary shall submit to the Committee on Banking,
			 Housing, and Urban Affairs of the Senate and the Committee on Financial
			 Services of the House of Representatives a report that—
					(1)explains the basis
			 for the determination; and
					(2)identifies the
			 date on which the Secretary plans to make the determination.
					VOther
			 provisions
			AKeystone XL
			 pipeline
				501.Permit for Keystone XL pipeline
					(a)In generalExcept as provided in subsection (b), not
			 later than 60 days after the date of enactment of this Act, the President,
			 acting through the Secretary of State, shall grant a permit under Executive
			 Order 13337 (3 U.S.C. 301 note; relating to issuance of permits with respect to
			 certain energy-related facilities and land transportation crossings on the
			 international boundaries of the United States) for the Keystone XL pipeline
			 project application filed on September 19, 2008 (including amendments).
					(b)Exception
						(1)In generalThe President shall not be required to
			 grant the permit under subsection (a) if the President determines that the
			 Keystone XL pipeline would not serve the national interest.
						(2)ReportIf the President determines that the
			 Keystone XL pipeline is not in the national interest under paragraph (1), the
			 President shall, not later than 15 days after the date of the determination,
			 submit to the Committee on Foreign Relations of the Senate, the Committee on
			 Foreign Affairs of the House of Representatives, the majority leader of the
			 Senate, the minority leader of the Senate, the Speaker of the House of
			 Representatives, and the minority leader of the House of Representatives a
			 report that provides a justification for determination, including consideration
			 of economic, employment, energy security, foreign policy, trade, and
			 environmental factors.
						(3)Effect of no finding or
			 actionIf a determination is
			 not made under paragraph (1) and no action is taken by the President under
			 subsection (a) not later than 60 days after the date of enactment of this Act,
			 the permit for the Keystone XL pipeline described in subsection (a) that meets
			 the requirements of subsections (c) and (d) shall be in effect by operation of
			 law.
						(c)RequirementsThe permit granted under subsection (a)
			 shall require the following:
						(1)The permittee shall comply with all
			 applicable Federal and State laws (including regulations) and all applicable
			 industrial codes regarding the construction, connection, operation, and
			 maintenance of the United States facilities.
						(2)The permittee shall obtain all requisite
			 permits from Canadian authorities and relevant Federal, State, and local
			 governmental agencies.
						(3)The permittee shall take all appropriate
			 measures to prevent or mitigate any adverse environmental impact or disruption
			 of historic properties in connection with the construction, operation, and
			 maintenance of the United States facilities.
						(4)For the purpose of the permit issued under
			 subsection (a) (regardless of any modifications under subsection (d))—
							(A)the final environmental impact statement
			 issued by the Secretary of State on August 26, 2011, satisfies all requirements
			 of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and
			 section 106 of the National Historic Preservation Act (16 U.S.C. 470f);
							(B)any modification required by the Secretary
			 of State to the Plan described in paragraph (5)(A) shall not require
			 supplementation of the final environmental impact statement described in that
			 paragraph; and
							(C)no further Federal environmental review
			 shall be required.
							(5)The construction, operation, and
			 maintenance of the facilities shall be in all material respects similar to that
			 described in the application described in subsection (a) and in accordance
			 with—
							(A)the construction, mitigation, and
			 reclamation measures agreed to by the permittee in the Construction Mitigation
			 and Reclamation Plan found in appendix B of the final environmental impact
			 statement issued by the Secretary of State on August 26, 2011, subject to the
			 modification described in subsection (d);
							(B)the special conditions agreed to between
			 the permittee and the Administrator of the Pipeline Hazardous Materials Safety
			 Administration of the Department of Transportation found in appendix U of the
			 final environmental impact statement described in subparagraph (A);
							(C)if the modified route submitted by the
			 Governor of Nebraska under subsection (d)(3)(B) crosses the Sand Hills region,
			 the measures agreed to by the permittee for the Sand Hills region found in
			 appendix H of the final environmental impact statement described in
			 subparagraph (A); and
							(D)the stipulations identified in appendix S
			 of the final environmental impact statement described in subparagraph
			 (A).
							(6)Other requirements that are standard
			 industry practice or commonly included in Federal permits that are similar to a
			 permit issued under subsection (a).
						(d)ModificationThe permit issued under subsection (a)
			 shall require—
						(1)the reconsideration of routing of the
			 Keystone XL pipeline within the State of Nebraska;
						(2)a review period during which routing within
			 the State of Nebraska may be reconsidered and the route of the Keystone XL
			 pipeline through the State altered with any accompanying modification to the
			 Plan described in subsection (c)(5)(A); and
						(3)the President—
							(A)to coordinate review with the State of
			 Nebraska and provide any necessary data and reasonable technical assistance
			 material to the review process required under this subsection; and
							(B)to approve the route within the State of
			 Nebraska that has been submitted to the Secretary of State by the Governor of
			 Nebraska.
							(e)Effect of no approvalIf the President does not approve the route
			 within the State of Nebraska submitted by the Governor of Nebraska under
			 subsection (d)(3)(B) not later than 10 days after the date of submission, the
			 route submitted by the Governor of Nebraska under subsection (d)(3)(B) shall be
			 considered approved, pursuant to the terms of the permit described in
			 subsection (a) that meets the requirements of subsection (c) and this
			 subsection, by operation of law.
					(f)Private property
			 savings clauseNothing in this section alters the Federal, State,
			 or local processes or conditions in effect on the date of enactment of this Act
			 that are necessary to secure access from private property owners to construct
			 the Keystone XL pipeline.
					BBudgetary
			 provisions
				511.Senate point of
			 order against an emergency designationSection 314 of the Congressional Budget Act
			 of 1974 is amended by—
					(1)redesignating
			 subsection (e) as subsection (f); and
					(2)inserting after
			 subsection (d) the following:
						
							(e)Senate point of
				order against an emergency designation
								(1)In
				generalWhen the Senate is considering a bill, resolution,
				amendment, motion, amendment between the Houses, or conference report, if a
				point of order is made by a Senator against an emergency designation in that
				measure, that provision making such a designation shall be stricken from the
				measure and may not be offered as an amendment from the floor.
								(2)Supermajority
				waiver and appeals
									(A)WaiverParagraph
				(1) may be waived or suspended in the Senate only by an affirmative vote of
				three-fifths of the Members, duly chosen and sworn.
									(B)AppealsAppeals
				in the Senate from the decisions of the Chair relating to any provision of this
				subsection shall be limited to 1 hour, to be equally divided between, and
				controlled by, the appellant and the manager of the bill or joint resolution,
				as the case may be. An affirmative vote of three-fifths of the Members of the
				Senate, duly chosen and sworn, shall be required to sustain an appeal of the
				ruling of the Chair on a point of order raised under this subsection.
									(3)Definition of an
				emergency designationFor purposes of paragraph (1), a provision
				shall be considered an emergency designation if it designates any item pursuant
				to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control
				Act of 1985.
								(4)Form of the
				point of orderA point of order under paragraph (1) may be raised
				by a Senator as provided in section 313(e) of the Congressional Budget Act of
				1974.
								(5)Conference
				reportsWhen the Senate is considering a conference report on, or
				an amendment between the Houses in relation to, a bill, upon a point of order
				being made by any Senator pursuant to this section, and such point of order
				being sustained, such material contained in such conference report shall be
				deemed stricken, and the Senate shall proceed to consider the question of
				whether the Senate shall recede from its amendment and concur with a further
				amendment, or concur in the House amendment with a further amendment, as the
				case may be, which further amendment shall consist of only that portion of the
				conference report or House amendment, as the case may be, not so stricken. Any
				such motion in the Senate shall be debatable. In any case in which such point
				of order is sustained against a conference report (or Senate amendment derived
				from such conference report by operation of this subsection), no further
				amendment shall be in
				order.
								.
					512.PAYGO scorecard
			 estimatesThe budgetary
			 effects of this Act shall not be entered on either PAYGO scorecard maintained
			 pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.
				
